Citation Nr: 9933797	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for depression.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran had active service from June 1972 to August 1972 
and from July 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

In a February 1999 decision, the Board denied the claims for 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder, a bilateral eye disorder, a right ankle 
disorder, a back disorder, and alcohol abuse.  The Board also 
remanded the veteran's claims for service connection for 
depression and hypertension.  The RO, having completed any 
necessary development, has again forwarded the veteran's 
appeal for final appellate review.  


FINDING OF FACT

The veteran has not submitted competent evidence that tends 
to link his post-service hypertension and depression to 
service.  


CONCLUSION OF LAW

The claim for service connection for depression and 
hypertension is not well-grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for 
depression and hypertension.

Criteria

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 489 (1997).  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The threshold question is whether the veteran's claims for 
service connection are well grounded pursuant to 38 U.S.C.A. 
§ 5107.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has 
determined that a well-grounded claim consists of (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1999).

Factual Background

Service medical records for the period from July 1974 to 
December 1976 were requested in June 1996.  The National 
Personnel Records Center (NRPC) responded in July 1996 that 
the records for that period were sent to the RO with the 1972 
records.  The RO responded in July 1996 that the 1972 records 
were received, but the 1974-76 records were not.  The NPRC 
advised in September 1996 that all available medical records 
had already been forwarded to the RO.

Service medical records for the period from June to August 
1972 are of record.  Reports of medical examinations dated in 
November 1971 and June 1972 do not reflect a diagnosis of any 
disability.  The veteran's blood pressure was recorded as 
128/72. 120/88 and 130/86 respectively in November 1971.  His 
blood pressure was recorded as 126/76 in June 1972.  The 
veteran's psychiatric status was clinically evaluated as 
normal on examinations in November 1971 and June 1972. 

Medical records from the Naval Regional Medical Center dated 
in June 1976 show that the veteran underwent counseling.  The 
veteran was very nervous from stress from "above," and he 
complained that his sleeping pattern was broken.  He felt 
like he was "ready to crack or break down" and he indicated 
that he never felt like that until the service.  The 
impression was nervous reaction with gastric irritation and 
tension headaches.   

During the April 1996 hearing the veteran testified that he 
noticed a problem with his blood pressure in service, but 
could not recall when, except to say that it occurred during 
his second tour of duty in 1974-76.  Hearing transcript (T.), 
1-2.  He stated that he was first placed on medication to 
treat hypertension two years prior to the hearing.  T. 1.  
The veteran reported that depression occurred during his 
second period of service.  T. 5.  

VA outpatient treatment records dated in October 1984 show 
diastolic blood pressure of 100.  A blood pressure chart 
dated in the 1980's shows diastolic blood pressure ranging 
from 88 to 124.  In May 1992, there was an assessment of 
possible baseline hypertension with exacerbation secondary to 
pain.  

Private dental records submitted by the veteran in August 
1996 reflect high blood pressure readings in November and 
December 1986, as well as in January 1991.

A blood pressure chart from the VAMC in Tampa, Florida 
submitted by the veteran in June 1997 and dated in December 
1977 reflects that his blood pressure was recorded as ranging 
between 110/60 to 150/95 over a three-week period in December 
1977.

The veteran was diagnosed with depression in a Tampa, Florida 
VAMC hospitalization report dated in November 1994.  He was 
also diagnosed with hypertension in 1994.  The pertinent 
assessment in December 1994 was depression.  

In January 1995, the veteran filed a claim for service 
connection of various disabilities including back, bilateral 
eye and ankle disorders, hypertension, stress, anxiety and 
psychosis.  

Analysis

As stated above, in order for a claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet. App. 268 (1997). 

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Depression

There is no medical evidence of depression incurred in 
service.  While there is evidence dated in 1976 that the 
veteran required counseling, those medical records reveal no 
findings pertinent to depression.  The initial findings 
regarding depression were shown many years after service.  
Significantly, no medical opinion relates the post-service 
depression to the veteran's military service.  

In this case, the veteran has proffered only his assertions 
and sworn testimony to support his claim of entitlement to 
service connection for depression.  While the veteran has 
asserted that his alleged disability is related to service, 
as a lay person, he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the above, the veteran has not presented competent 
medical evidence that tends to link depression to service.  
Therefore, the Board finds that the veteran's claims of 
entitlement to service connection for depression is not well 
grounded.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed.Cir. 1996).  This claim is accordingly denied.  

Hypertension

Unfortunately, the veteran's service medical records from his 
second period of service are unavailable.  In such cases, the 
Board has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Evidence in the veteran's favor is a VA blood pressure chart 
dated within one year of service separation.  However, the 
Board finds that such chart is not sufficient to well ground 
the claim.  

As noted above, service connection may be presumed if 
hypertension is shown to a degree of 10 percent within one 
year of service discharge.  In this case, the veteran filed 
his claim for service connection for hypertension in 1994.  
Under 38 C.F.R. § 4.104 (1995), diastolic pressure which is 
predominantly 100 or more warrants a 10 percent rating.  If 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  Id.    

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system, including hypertension, were 
changed effective January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOGCPREC 11-97.  In Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), however, a case involving 
the issue of entitlement to an increased disability rating 
for PTSD, the Court makes it clear that "[t]he Secretary's 
legal obligation to apply November 7, 1996 as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas."  Accordingly, the Board will apply the law that was 
in effect when the veteran filed his claim for benefits, 
though it is noted that the requirements for a 10 percent 
rating pertinent to diastolic blood pressure (as in this 
case) remained essentially identical.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).    

The medical evidence dated in December 1977 does not show 
that the veteran's blood pressure was predominantly 100 or 
that the veteran was on continuous medication necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  In the absence of 
evidence that tends to show such findings within the 
presumptive period, the claim must be denied as not well 
grounded.  

The initial findings of hypertension were years after 
service.  Significantly, there is no medical opinion that 
relates the post-service hypertension to service.  As stated 
above, although the veteran has testified at his hearing as 
to a link between the two, he is not competent to render 
medical diagnoses or opinions on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

As there is no competent medical evidence of a nexus between 
the veteran's current hypertension and service, his claim for 
service connection is not well-grounded and must be denied.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed.Cir. 1996).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The RO also attempted to assist the veteran 
regarding his service medical records.  See Hayre v. West, 
No. 98-7046, slip op. at 12 (Fed. Cir. Aug. 16, 1999).

As the appellant has not submitted well-grounded claims, the 
doctrine of reasonable doubt has no application in her case.

The United States Court of Veterans Appeals (Court) has held 
that if the appellant fails to submit a well-grounded claim, 
VA is under no duty to assist in any further development of 
the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49,55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a).

The appellant's representative contends that subsequent to 
the Court's decision pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court addressed and rejected the appellant's newly 
raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, see Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998), the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for depression 
and hypertension, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted well-grounded claims, 
entitlement to service connection for depression and 
hypertension is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

